826 F.2d 1065
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert W. BRADFORD, Defendant-Appellant.
No. 86-6079
United States Court of Appeals, Sixth Circuit.
August 25, 1987.
ORDER

1
Before LIVELY, Chief Judge, KEITH, Circuit Judge, and DOWD, District Judge.*


2
This appeal has been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  After examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Bradford appeals from the denial of his motion for reduction of sentence and from the denial of his motion to unseal records in preparation of a motion for new trial.  We affirm the orders of the district court because we find no abuse of discretion.


4
Bradford was sentenced on April 4, 1983.  In August 1986, Bradford moved the district court for reduction of his sentence.  Upon review, we conclude that the district court properly denied the motion because it was brought well beyond the 120 day limit for such motions.  Rule 35(b), Federal Rules of Criminal Procedure.  Insofar as the district court's order prohibits Bradford from filing frivolous petitions in the future, any such petitions may be dismissed under the appropriate circumstances, see Harris v. Johnson, 784 F.2d 222 (6th Cir. 1986), and are subject to appellate review.


5
Bradford also appeals the denial of his motion to unseal records.  The district court correctly concluded that an attack on a guilty plea may not be had by motion for a new trial.  United States v. Lambert, 603 F.2d 808, 809 (10th Cir. 1979).  If Bradford desires to pursue habeas corpus relief pursuant to 28 U.S.C. Sec. 2255, the district court may require him to demonstrate a non-frivolous claim and a need for the alleged transcript in question.  United States v. MacCollom, 426 U.S. 317, 326-28 (1975).  Under the circumstances presented by Bradford's motion, denial of the motion was proper.


6
Therefore, it is ORDERED that the orders of the district court be and are hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable David A. Dowd, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation